DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 4-19 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall C. Pyles on 02/11/2021.
In the claims:
Claim 1 (Currently Amended): A traffic-monitoring system comprising: 
a gateway that includes a gateway radio and that is connected to a server; and 
traffic-monitoring devices arranged along a road, each of the traffic-monitoring devices including: 
a housing; 
a microcontroller that is located within the housing; 
at least one sensor that is located within the housing, that is connected to the microcontroller, and that collects traffic data; and 
a monitor radio that sends data to the gateway or an adjacent traffic-monitoring device; 

a lane of the road is divided into lane segments;
the traffic data includes data that is related to objects detected in each of the lane segments; and
wherein the at least one sensor collects environmental data; and 
the microcontroller samples the environmental data at a different rate than the traffic data and sends processed environmental data at different intervals than processed traffic data.
Claim 5 (Canceled).

The following is an examiner’s statement of reasons for allowance: 
 The prior art of record does not disclose nor suggest individually or in combination the claimed traffic monitoring system comprising traffic monitoring devices along a road with at least one sensor to collect traffic and environmental data and send the data to a server; wherein the microcontroller of the traffic monitoring device samples the environmental data at a different rate that the traffic data and processes the data to reduce the data transmitted to the server before transmitting the data to the server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benyam Haile/Primary Examiner, Art Unit 2688